DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-5 and 7-20 are pending. Claims 19 and 20 are withdrawn. Claims 1-5 and 7-18 are presented for examination.

Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art fails to teach or suggest drying at a second temperature wherein the second temperature is not higher than 300 °C. However, the Examiner maintains that McCarthy teaches drying the impregnated second prepreg at a temperature of not higher than 300 °C. As pointed out in applicant’s arguments McCarthy teaches a heat treatment of the impregnated prepreg at a temperature of 121 °C to remove water, which is comparable to applicant’s claimed drying step. McCarthy teaches additional heating steps but these are to remove surfactants and to sinter the PTFE and are not considered drying steps. Therefore, the Examiner maintains that the prior art teaches a drying step at a second temperature which is not higher than 300 °C. Thus, the rejections of record are maintained as presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-5 and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (U.S. Pat. No. 6783841) in view of Bridges et al. (U.S. Pat. No. 4869956).


	However, Bridges teaches laminating fluoropolymer, in particular PFA (Example 1, column 5), to copper foil (abstract and Example 1, column 5) without the use of adhesive or epoxy resin (column 1, lines 66-column 2, line 2) by heating in a molding press (Example 1, column 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McCarthy’s process to perform the lamination step without the use of an epoxy resin or an adhesive film by using a specific PFA disclosed by Bridges in the second impregnation step in combination with Bridges’ heating/laminating process. One would have been motivated to make this modification as it requires fewer steps (no pretreatment steps) and smaller quantities of material (no adhesive film or epoxy resin) which results in an overall reduction in manufacturing cost and provides a product with cohesive and adhesive strength (see Bridges at abstract).

.

Conclusion
	Claims 1-5 and 7-20 are pending. 
Claims 19 and 20 are withdrawn. 
Claims 1-5 and 7-18 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
October 27, 2021Primary Examiner, Art Unit 1759